 



         

Exhibit 10.1
FORM OF STOCK OPTION AGREEMENT [FOR NON-EMPLOYEE DIRECTORS]

To:   «First Name» «LastName»

Re:   Non-Qualified Stock Option
Midway Games Inc. 2005 Long-Term Incentive Plan

     This Award will evidence the grant to you on «Date» (the “Award Date”) by
the [Compensation Committee of the] Board of Directors of Midway Games Inc. (the
“Company”) of an Option pursuant to the Company’s 2005 Long-Term Incentive Plan
(the “Plan”) to purchase up to «NumberofOptions» («numberofoptions2») shares
(“Option Shares”) of the common stock, par value $.01 per share, of the Company
at a price of «exerciseprice» Dollars ($«exerciseprice2») per share and the
terms and conditions of such Award. Under applicable provisions of the Internal
Revenue Code of 1986, as amended, the Option is treated as a non-qualified stock
option. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Plan.
          1. The Option is subject to the terms and conditions of this Agreement
and of the Plan.
          2. This Agreement and the terms of the Award shall be governed by and
construed and interpreted in accordance with the substantive laws of the State
of Delaware, without giving effect to any conflicts of law rule or principle
that might require the application of the laws of another jurisdiction.
          3. You acknowledge and agree that the Company may establish, from time
to time, appropriate procedures to provide for payment or withholding of such
income or other taxes as may be required by law to be paid or withheld in
connection with the exercise of the Option. By the execution hereof, you hereby
agree to pay to the Company all such amounts requested by the Company to permit
the Company to take any tax deduction available to it resulting from the
exercise of the Option. You also agree to comply with any procedures established
from time to time by the Company, to ensure that the Company receives prompt
notice of the occurrence of any event which may create, or affect the timing or
amount of, any obligation to pay or withhold any such taxes or which may make
available to the Company any tax deduction resulting from the occurrence of such
event.
          4. Subject to the restrictions and conditions under this Agreement and
the Plan, the Option may be exercised, from the respective dates set forth below
with respect to the number of Option Shares set forth opposite such date, until
the expiration or termination of the Option:

 



--------------------------------------------------------------------------------



 



      Number of Option Shares Exercisable   Date Exercisable        Up to
33-1/3% of Option   Upon the Award Date Up to 66-2/3% of Option   First Award
Date Anniversary Up to 100% of Option   Second Award Date Anniversary

     5. The Option, to the extent not previously exercised or terminated, shall
expire on the day preceding the tenth anniversary of the Award Date.
     6. The Option may be exercised in whole or in part (but not as to
fractional shares), to the extent that the Option is then exercisable, subject
to the restrictions and conditions under this Agreement and the Plan, by
delivering to the Company a written notice of exercise in the form attached
hereto as Exhibit A, together with payment in full in cash or cash equivalent
(which may be such person’s personal check) or, to the extent permitted by
applicable law, in shares of Stock already owned by such person (which shares
shall be valued for such purpose on the basis of their Fair Market Value on the
date of exercise), or in any combination thereof; provided, however, that
payment in shares of Stock shall not be permitted unless the chief financial
officer of the Company determines that such payment will not require the Company
to recognize a compensation expense under applicable accounting rules. In the
event of payment in shares of Stock, such shares shall be appropriately endorsed
for transfer to the Company.
     7. (a) In the event that you cease your relationship with the Company by
voluntarily terminating such relationship without the written consent of the
Company, unless otherwise determined by the Committee, the Option shall
terminate forthwith.
          (b) If you voluntarily terminate your relationship with the Company
with the written consent of the Company, which written consent expressly sets
forth a statement to the effect that this Option, to the extent exercisable on
the date of such termination shall remain exercisable, or if your relationship
with the Company shall have been terminated by the Company for reasons other
than cause, unless otherwise determined by the Committee, you may exercise this
Option to the extent exercisable at the time of such termination, at any time
prior to the expiration of three months after such termination, but not later
than the date of expiration of the Option as fixed at the time of grant. This
Option shall not be affected by any change in the position of your relationship
with the Company so long as you continue to be an employee, director, consultant
or adviser of the Company.
          (c) Should you die during the existence of your relationship with the
Company, or after the cessation of your relationship with the Company, unless
otherwise determined by the Committee, this Option shall terminate, except that
to the extent exercisable at the time of such death, it may be exercised within
one year after the date of such death but not later than the expiration of the
Option solely in accordance with all of the terms and conditions of the Plan and
the Award by your personal representatives or by the person or persons to whom
your rights under the Option shall pass by will or by the applicable laws of
descent and distribution.

 



--------------------------------------------------------------------------------



 



          (d) In addition to the Forfeiture Events enumerated in Section 10(b)
of the Plan, the following shall also constitute Forfeiture Events and shall
trigger the forfeitures specified in Section 10(a) of the Plan: (i) You engage
in conduct related to your service for which either criminal or civil penalties
against you may be sought, (ii) you violate any policies of the Company,
including, but not limited to, the Company’s insider trading policy or
anti-harassment policies, or (iii) you participate in a hostile takeover attempt
against the Company.
          (e) Except as provided in this Section 7 or Section 8, if your
relationship with the Company shall cease for any reason, you will not be
entitled, and shall be deemed to have irrevocably waived any entitlement, for
compensation for loss of income or any other compensation or benefit to
compensate you for the loss of any rights under the Plan or the Option.
     8. New options may be substituted for this Option, or the Company’s duties
as to the Option may be assumed by a corporation other than the Company, or by a
parent or subsidiary of the Company or such corporation (the “Surviving
Company”), in connection with any merger, consolidation, acquisition,
separation, reorganization, liquidation or other similar corporate transaction
in which the Company is involved. Notwithstanding the foregoing or the other
provisions of the Options, in the event such corporation, or parent or
subsidiary of the Company or such corporation, does not substitute new option
rights for, and substantially equivalent to, the Option or assume the Option,
this Option shall terminate and thereupon become null and void (i) upon
dissolution or liquidation of the Company, or similar occurrence, (ii) upon any
merger, consolidation, acquisition, separation, reorganization, or similar
occurrence or (iii) upon a Change in Control, provided, however, that you will
have the right immediately prior to or concurrently with such dissolution,
liquidation, merger, consolidation, acquisition, separation, reorganization or
Change in Control to exercise this Option in full whether or not then
exercisable. Notwithstanding the provisions of Section 7(b) or this Section 8,
in the event that (i) you are not offered the opportunity to continue as a
Director of the Surviving Company following a Change of Control or (ii) you are
offered the opportunity to continue as a Director of the Surviving Company
following a Change of Control and your position as a Director of the Surviving
Company is terminated within 90 days following the Change of Control, then your
Option will vest in full immediately upon the cessation of your duties as a
Director of the Company, in the first case, or as a Director of the Surviving
Company, in the second case, whether or not then otherwise exercisable.
     A “Change in Control” means (a) the acquisition by any person or group,
other than Permitted Holders, of substantially all the assets of the Company or
more than 50% of the capital stock having the right to vote for the election of
the members of the Company’s Board of Directors or (b) the consummation of a
business combination involving the Company in which the holders of a majority of
the Company’s outstanding stock immediately prior to the consummation of the
business combination and any Permitted Holders cease to hold a majority of the
outstanding capital stock having the right to vote for the election of the
members of the Board of Directors or equivalent governing body of the surviving
or resulting entity. For purposes of this definition, the following are
“Permitted Holders”: Sumner M. Redstone, members of his family, and National
Amusements, Inc. and any entities owned or controlled, directly or indirectly,
by them.
          Kindly evidence your acceptance of the Option and your agreement to
comply with the provisions of this Agreement and of the Plan by executing a copy
of this Agreement under the words “ACCEPTED AND AGREED TO” and returning it to
the Senior Vice President,

 



--------------------------------------------------------------------------------



 



Secretary and General Counsel of the Company, c/o the Legal Department of Midway
Games Inc.

            Very truly yours,


MIDWAY GAMES INC.
      By:           «Authorized Officer»             

Attachments
ACCEPTED AND AGREED TO
this _____ day of _____________, 200.
 
____________________________
«FirstName» «LastName»

 



--------------------------------------------------------------------------------



 



EXHIBIT A

       
Dated:
     
 
     

Senior Vice President, Secretary and General Counsel
MIDWAY GAMES INC.
2704 West Roscoe Street
Chicago, IL 60618
Ladies and Gentlemen:
     Notice is hereby given of my election to purchase ___ shares (the “Shares”)
of common stock, par value $.01 per share, of Midway Games Inc. (the “Company”)
at a price of «exerciseprice» Dollars ($«exerciseprice2») per share under the
stock option (the “Option”) granted to me on «grantdate» under the terms of the
Midway Games Inc. 2005 Long-Term Incentive Plan.
     I hereby certify that I am in compliance with the forfeiture provisions of
the stock option agreement dated as of «Date» between the Company and me.
     Enclosed is my check made payable to Midway Games Inc. in the amount of
$___ in payment of the exercise price of the Shares and my check in the amount
of $___ also made payable to Midway Games Inc. in payment of the tax due on such
exercise.
     The following information is supplied for use in issuing and registering
the Shares purchased:

                 
 
      Number of certificates:        
 
               
 
               
 
      Denomination of
each certificate:        
 
               
 
               
 
      Full Name:        
 
               

                          Address:                                              
             

                 
 
      Social Security Number:        
 
               

            Very truly yours,
                 «FirstName» «LastName»             

 